DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0313550 to Kopp et al. (Kopp) in view US 2010/0319342 to Brown et al. (Brown), in view of US 2012/0198823 to Amstutz.
In Reference to Claim 1 and 15
Kopp, see Fig.1 and paragraph [0017], discloses:

	a first exhaust conduit (4) leading from a first exhaust bank (2) of the internal combustion engine to a first turbocharger turbine inlet (Kopp does not disclose a turbine but does disclose static mixer 9) arranged downstream of the first exhaust bank (2) in the direction of travel of a first exhaust stream; 
	a second exhaust conduit (5) leading from a second exhaust bank (3) of the internal combustion engine to a second turbocharger turbine inlet (Kopp does not disclose a turbine but does disclose static mixer 10) arranged downstream of the second exhaust bank (3) in the direction of travel of a second exhaust stream; 
	an SCR catalyst (7, 8) arranged downstream of the first turbocharger turbine inlet and/or second turbocharger turbine inlet; and 
	a reductant supply system comprising a distributor pipe (19, 20) and a reductant injector (14); 
	wherein the distributor pipe (12) is configured to fluidly connect the first exhaust conduit (4) to the second exhaust conduit (5) upstream of the first turbocharger turbine (static mixer 9) inlet and second turbocharger turbine inlet (Static Mix 10), and wherein the reductant injector is configured to supply a reductant to the distributor pipe.
Kopp does not disclose:
	A First and second turbocharger.

	An exhaust treatment system 10 which includes a SCR/DPF device 52 and reductant injection (ammonia) via injection device 82 upstream of the turbocharger 20. By providing this configuration assures appropriate mixing and distribution of reductant within the exhaust gas.
At the time claimed invention was filed it would have been obvious to an artisan of ordinary skill to substitute the mixers 9 and 10 for turbochargers, combine the teachings of Brown with Kopp, since this would enable the practitioner of the primary reference to practice the advantage of appropriately mixing the reductant into the exhaust gas. The Turbocharger will function as an effective mixer for the reductant assuring the distribution of the reductant into the SCR catalyst of Kopp. By substituting each static mixer with a turbocharger which would improve the power Kopp by increase the power output and efficiency of the engine of Kopp.
Kopp does not disclose:
	Thermal insulation is arranged between a first end of the distributor pipe and the first exhaust conduit and between a second end of the distributor pipe and the second exhaust conduit. 




	Thermal insulation (48) is arranged between a first end of the distributor pipe (40) and the first exhaust conduit and between a second end of the distributor pipe (40) and the second exhaust conduit (see Fig.2 of Amstutz). 
At the time claimed invention was filed it would have been obvious to an artisan of ordinary skill to include a thermal insulation 48 on the distributor pipe, combine the teachings of Amstutz with Kopp mod., since this would enable the practitioner of the primary reference to practice the advantage of avoiding urea deposit.

In Reference to Claim 7
Kopp modified discloses:
	The first turbocharger turbine inlet is associated with a first turbocharger turbine (20) and the second turbocharger turbine inlet is associated with a second turbocharger turbine (20). 
Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over US US 2010/0313550 to Kopp et al. (Kopp) in view US 2010/0319342 to Brown et al. (Brown), in view of US 2012/0198823 to Amstutz as applied claim 1 and further in view of US 2017/0145888 to Lipa.

In Reference to Claim 8
Kopp modified does not disclose:

Lipa, see paragraph [0030] discloses:
	Dynamic changes can arise from opening or closing of bypass valve  “wastegate” used in a known fashion to regulate the charge pressure of a turbocharger in the exhaust gas flow of the internal combustion engine.
At the time claimed invention was filed it would have been obvious to an artisan of ordinary skill to include a waste gate into the turbochargers, combine the teachings of Lipa with Kopp mod., since this would enable the practitioner of the primary reference to practice the advantage of  controlling the pressure of the turbocharger depending on the operating of the engine.


Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0313550 to Kopp et al. (Kopp) in view US 2010/0319342 to Brown et al. (Brown), in view of US 2012/0198823 to Amstutz.as applied claim 1 and further in view of US 2014/0166393 to Butler et al. (Butler)
In Reference to Claim 10
Kopp modified does not disclose:
	A collective exhaust conduit configured to convey the first exhaust stream and second exhaust stream is arranged downstream of the first turbocharger turbine inlet and second turbocharger turbine inlet. 

Butler, see Fig.2, 9, 11, 13 and 15 and paragraph [0064], discloses:
	A collective exhaust conduit (38) configured to convey the first exhaust stream (30) and second exhaust stream (30) is arranged downstream of the first turbocharger turbine inlet and second turbocharger turbine inlet.
At the time claimed invention was filed it would have been obvious to an artisan of ordinary skill to include a crossover muffler (collective exhaust conduit), combine the teachings of Butler with Kopp, since this would enable the practitioner of the primary reference to practice the advantage of providing crossover/scavenging action and sound attenuating.  By providing the muffler with a collective exhaust conduit 38 into the system of Kopp would improve the system and reduce sound produced by the engine exhaust system.

Allowable Subject Matter

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 6, 11-14, 21 and 22 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
	Claims 3-5, 9, 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor 
Furthermore, the prior art of record does not teach “wherein the distributor pipe is equipped with a cooling sleeve configured to circulate a fluid through the cooling sleeve.” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 3 and 17; 
The prior art of record does not teach “the first turbocharger turbine inlet and second turbocharger turbine inlet are associated with a single turbocharger turbine.” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 6 and 20; 
The prior art of record does not teach “wherein the first turbocharger turbine inlet has a different geometry to the second turbocharger turbine inlet” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 9; and 
The prior art of record does not teach “determining a first quantity of reductant to supply to the first exhaust conduit and a second quantity of reductant to supply to the second exhaust conduit timing an injection of the first quantity of reductant by the reductant injector in order to coincide with a first predetermined engine crank angle; and timing an injection of the second quantity of reductant by the reductant injector in order to coincide with a second predetermined engine crank angle.” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 11.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed 11/23/2020 have been fully considered but they are not persuasive. 
Applicant Argument:
	The thermal insulation 48 of Amstutz is used for a different purpose, It isolates the dosing conduit from the surrounding environment, to maintain the doing conduit at a higher temperature above the vaporization temperature of the injected reductant… In other words the insulation of the claimed invention is used to shield the distributor pipe from exhaust heat to maintain it at a cooler temperature.

Examiner Response:
	In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “shield the distributor pipe from exhaust heat to maintain the temperature”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claim requires a thermal insulation which is why Amstutz reference is being provided, Applicant has not distinguished the difference from the claim language but rather by what the specification is trying to achieve or the inventive concept. As such the rejection of claim 1 and 15 is maintained.
Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY AYALA DELGADO whose telephone number is (571)270-3452.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark III Laurenzi can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY AYALA DELGADO/
Primary Examiner, Art Unit 3746